PER CURIAM
In this dissolution proceeding, we agree with wife that the amounts of permanent spousal support and child support awarded by the trial court are too low. On de novo review, we modify the judgment to require husband to pay permanent spousal support of $200 per month and child support of $200 per month per child. The judgment is affirmed in all other respects.
Judgment modified to require husband to pay permanent spousal support of $200 per month and to provide child support of $200 per month per child; affirmed as modified. Costs, not including attorney fees, to wife.